Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-15 are pending.
The IDSes, filed 7/24/20 and 5/27/21, have been considered.
Claim Rejections - 35 USC § 112
Claims 1, 8, and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps are:  the reference pointer at the accelerator hardware gets translated into a physical memory pointer and that all data pointers shred between the accelerator and host get replaced with the reference pointers.
The claims comprise a single step of replacing an operation in an execution queue by an asynchronous version that uses a unique reference pointer that is associated with a corresponding memory address in a look-up table.  From paragraph 0019 of the description, all data pointers that are shared between the device and the host also need to be replaced by reference pointers and synchronization operations be removed for the problem to be resolved.  While the specification does not indicate these features are essential, it does not provide any other example of how a program that places synchronous memory allocation operations in a queue to hardware accelerators in preparation for workload transfers could remain functional if the pointers that would have been generated by these calls are not replaced by the reference pointers.  One skilled in the art would not easily conceive of any other alternative than the replacement of all pointers shared between the device and the host to keep the initial functional after the transformation.  The point of the replacement of the malloc with an asynchronous malloc is to get rid of the synchronization operations.  If these operations are not removed, the transformed code will have to wait on completion of operations and not get the desynchronization effect of the reference pointers.  Since no other alternative is disclosed other than the removal of the synchronization operations to obtain the desired effect, this feature is deemed essential.  In order to obtain the desired technical effect and be a functional method, it is required that whenever a reference pointer is used, it gets translated using the look-up table (paragraph 0035). There is no indication of how the method could work and this required step appears indispensable. 
Dependent claims 2-8, 10-13, and 15 are also rejected for incorporating the error of the parent claim.
Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 further adds the location of the look-up table which does not add any further function/steps to be performed.  This claim does not further limit parent claim 1 (a method claim) and adds no extra function/step to be performed to further contribute to the parent method.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 6-9, 11-13, and 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rao et al (WO2015109338, “Rao”).
As to claim 1, 9, 14:
Rao teaches a method, associated system (Fig. 9), medium performing the method (pg. 50, par. 3) for providing an asynchronous execution queue for accelerator hardware (video processor; pg. 13, par. 3), the method comprising: 
replacing a malloc operation in an execution queue to be sent to an accelerator with an asynchronous malloc operation that returns a unique reference pointer (replace original call cudamalloc with CudaMallocManaged; pg. 39, par. 2-3; specification does not indicate what the asynchronous malloc operation is asynchronous to.  CudaMallocManaged is independent, not reliant on, and not coordinated in time with cudamalloc, thereby asynchronous with cudamalloc; pg. 39), whereby execution of the asynchronous malloc operation in the execution queue by the accelerator allocates a requested memory size and adds an entry to a look-up table accessible by the accelerator that maps the reference pointer to a corresponding memory address (allocation will return a managed pointer; pg. 25, par. 2-3; pg. 29, par. 3; a page table will map the pointer to physical memory; pg. 27, par. 4-5; pg. 28, par. 1). 
As to claim 3:
Rao teaches the reference pointer includes a reference id and an offset (managed pointer includes pointer and address; pg. 10, par. 3; pg. 27; par. 4-5; pg. 28, par. 1). 
As to claim 6:
Rao teaches the reference pointer is used by kernel calls and memcopy operations to determine the corresponding memory address using the look-up table (pointer used by kernel; pg. 25, par. 3; copy operation; pg. 16; determine address with look-up table; pg. 27, par. 4-5). 
As to claim 7,11:
Rao teaches the accelerator is decoupled from a host of the accelerator and is housed in a separate enclosure together with other accelerators, the host being remotely connected to the accelerator enclosure using external interconnects (graphic processor separately housed and connected to interconnect; Fig. 9). 
As to claim 8,12,13:
Rao teaches the look-up table is implemented in the accelerator by software or as an extension to a memory management unit (MMU) of the accelerator (GPU has its own MMU with different address space; pg. 2, par. 2; pg. 10, par. 2; address translated with page table; pg. 21, par. 4-5, pg. 27, par. 4). 
Allowable Subject Matter
Claims 2, 4, 5, 10, and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
As to claim 2/10/15, the prior art does not further suggest replacing a free operation in the execution queue to be sent to the accelerator with an asynchronous free operation that uses the reference pointer and schedules a free instruction into the execution queue to be sent to the accelerator, whereby execution of the asynchronous free operation in the execution queue by the accelerator frees the corresponding memory address and removes the entry from the look-up table. 
As to claim 4, the prior art does not further suggest the method according to claim 3, wherein the reference pointer is 64 bits in which 32 bits comprise the reference id and 32 bits comprise the offset. 
As to claim 5, the prior art does not further suggest the method according to claim 1, further comprising providing an asynchronous variadic operation which copies data in a variadic argument from original code in the execution queue into a variadic arguments stack and returns a memory offset, the variadic arguments stack being copied together to the accelerator along with the execution queue. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THAN NGUYEN whose telephone number is (571)272-4198. The examiner can normally be reached M-F 7:00am -4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tim Vo can be reached on (571)272-3642. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THAN NGUYEN/Primary Examiner, Art Unit 2138